Citation Nr: 1403528	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-23 545	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of pneumonia.

3.  Entitlement to service connection for bronchitis.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

In a May 2007 decision, the RO confirmed and continued prior denials of entitlement to service connection for the residuals of pneumonia and a hearing loss disability, finding that the Veteran had not submitted new and material evidence with which to reopen those claims.  The RO also denied his claim of entitlement to service connection for bronchitis and entitlement to a TDIU.  He disagreed with those decisions, and this appeal ensued. 

In June 2011, the Board of Veterans' Appeals (Board/BVA) reopened the claims of entitlement to service connection for residuals of pneumonia and a hearing loss disability.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead remanded them, along with the claim for service connection for bronchitis, for further development.  The Board also remanded the claim for a TDIU since inextricably intertwined with these claims.  The Board again remanded the claims in February 2012 and July 2013.  

In February 2011, during the course of the appeal, the Veteran had a hearing at the RO before a Veterans Law Judge (VLJ) who since has retired from the Board.  A transcript of the hearing is of record.  As a result of that retirement, the Veteran was offered another hearing before a different VLJ who would ultimately decide this appeal.  This additional hearing was held in October 2013 before the undersigned; a transcript of this additional hearing also is of record.  

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of pneumonia and for bronchitis, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Hearing loss and consequent injury (acoustic trauma) were not shown in service; hearing loss was not shown for many years after service; and the Veteran's current hearing loss is not shown to be related to his service, including especially to any noise exposure during his service.


CONCLUSION OF LAW

It is not shown the Veteran has a hearing loss disability because of disease or injury incurred in or aggravated by his military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

March 2007 and June 2007 letters explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letters explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters were provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the duty to assist, the claims file contains VA treatment records, private treatment records, reports of VA examinations and the assertions of the Veteran and his representative.  The Board notes that the National Personnel Records Center (NPRC) has confirmed that the Veteran's service treatment records (STRs) were lost to a fire and, therefore, are not available for consideration in this appeal.  When STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51   (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the instant case, however, the Veteran has not alleged that he was treated for hearing loss in service or that any hearing loss was found on audiological testing during service.  Also, noise exposure in service, including exposure to noise from the firing of mortars, has been conceded.  Additionally, as explained below, his reports of experiencing temporary hearing loss and tinnitus during service are not credible.  Accordingly, he was not prejudiced by any failure of VA to meet its heightened duty to assist because there is no indication of any outstanding evidence pertaining to hearing loss during service and because noise exposure in service has already been conceded.  

Regarding the Veteran's hearing before the Board, 38 C.F.R. 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Veteran's October 2013 hearing, all parties agreed as to the issues on appeal, including the issues herein decided.  Additionally, the parties also had a specific discussion on the evidence contained in the record and what pertinent evidence might still be outstanding.  Moreover, there is no indication the Veteran has any additional pertinent evidence to submit or that there is any additional pertinent evidence for VA to obtain regarding the claim for service connection for hearing loss.  Thus, the Board finds that the Board's duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced as there is no indication there is any further outstanding evidence pertinent to his claim. 

Over the course of his appeal, the Veteran has identified a number of private providers who have treated him over the years for various conditions.  For providers for whom the Veteran has supplied appropriate releases of information, the agency of original jurisdiction (the RO or AMC) made appropriate efforts to obtain outstanding records.  As for any private providers for whom the Veteran has not supplied an appropriate release, VA did not have a duty to obtain records from these sources.  38 C.F.R. § 3.159(c)(1).

Overall, the Board has found nothing to suggest that there is any outstanding obtainable evidence with respect to the Veteran's claim for service connection for hearing loss.  No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to this claim.


II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain listed, chronic disabilities, including sensorineural hearing loss as an organic disease of the nervous system, will be presumed to have been incurred in service if they become manifest to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, or within the presumptive period, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as mentioned, is one of these enumerated conditions.  38 C.F.R. § 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Specific to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation or even during the one-year presumptive grace period after service allowing for sensorineural hearing loss, as an organic disease of the nervous system, to initially manifest to a compensable degree (meaning to at least 10-percent disabling), although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

In ultimately rendering a decision on appeal, the Board must analyze the competency, credibility and in turn probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


The medical evidence shows that the Veteran has a current hearing loss disability by VA standards, as most recently confirmed by the result of a June 2012 VA audiological evaluation.  He has also affirmatively reported noise exposure during his service, particularly exposure to mortar fire noise while on the training field.  This exposure is conceded by VA.  However, the only medical evidence of record pertaining to a potential relationship between the noise exposure in service and current hearing loss, an August 2011 VA audiological examination report and a June 2012 VA audiological examination report, weighs against the claim.  In the August 2011 report, the examiner found that it was less likely than not that the Veteran's hearing loss was attributable to his military service.  The examiner noted that there was no documentation of hearing loss or complaints of hearing loss during active service or at the time of separation, no specifically identified "nexus event" during service, no history of exposure to combat situations and no documented evidence to support the conclusion that the current hearing loss is attributable to military service.  In the June 2012 VA examination report, the VA audiologist commented that mere exposure to loud noise did not constitute acoustic trauma, and while the Veteran did report loud noise exposure, he did not report any incidents resulting in suspicion of immediate hearing damage or a change in hearing.  The audiologist noted that acoustic trauma suggests a specific noise event resulting in immediate hearing damage and the Veteran's report seemed to indicate only exposure to loud noise.  Additionally, the examiner commented that the Veteran had reported that he had ear wax removed sometime in the 1950s or 1960s but did not report any diagnosis of hearing loss at that time.  Moreover, while the Veteran did not report any specific occupational noise exposure, the combination of everyday loud noises such as lawn mowers and power tools combined with presbycusis (i.e., age-related hearing loss) could not be ruled out as the cause of the current hearing loss.  Thus, the audiologist opined that the current hearing loss was less likely than not caused by or the result of military noise exposure.   Taken together, these opinions clearly support a finding that because the Veteran is not shown to have experienced actual acoustic trauma (as defined by the June 2012 VA examiner) during service and is not shown to have any hearing loss during service, it is less likely than not that his current hearing loss is related to service, including the noise exposure he experienced therein.  

There is no medical evidence of record contrary to the opinions of the August 2011 and June 2012 VA examiners (i.e. medical evidence tending to indicate that the Veteran's current hearing loss is related to noise exposure in service.  Also, although the Veteran alleges that his current hearing loss is related to noise exposure in service, as a layperson, with no demonstrated knowledge concerning the etiology of hearing loss, his opinion may be afforded only minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the weight of the evidence is against the presence of a nexus between the Veteran's current hearing loss and noise exposure during service.  

During the October 2013 Board hearing, the Veteran testified that during service he was on the field while mortars were being fired and also fired mortars three to four times per year.  He indicated that he experienced a temporary hearing loss after a day of this duty and that he also experienced ringing in his ears.  Additionally, he essentially reported that he actually had chronic hearing loss at the time of separation but that unfortunately, his hearing was not tested post-service until many, many years later.  Notably, during his earlier February 2011 Board hearing, the Veteran simply testified that he was exposed to mortar noise during service and that he enjoyed shooting the mortars.  He did not report any hearing trouble or ringing of the ears after the shooting.  Similarly, in relating his history of noise exposure during service to the August 2011 and June 2012 VA examiners, the Veteran also did not report any such hearing loss or ringing of the ears after firing mortars and being otherwise exposed to mortar noise.  In particular, the June 2012 VA examiner noted that the Veteran reported loud noise exposure during service but did not relate any incidence of noise exposure where he suspected hearing damage or a change in hearing.  

Given the Veteran's specific lack of reporting of any such acoustic trauma during the February 2011 hearing, the August 2011 VA examination and the June 2012 VA examination (all occasions where he was specifically asked to provide a history of noise exposure during service), the Board does not find credible his later report that he did experience temporary hearing loss and ringing of the ears after being exposed to mortar noise in service.  The Board presumes that had the Veteran actually experienced temporary hearing loss and ringing during service, he would have reported it on at least one of these three occasions.  Given the Veteran's lack of credibility regarding the onset of hearing loss, the evidence does not actually establish that he had any sensorineural hearing loss prior to 1998.  (This loss was specifically noted during a February 2002 private hearing evaluation).  Consequently, there is no basis for awarding service connection for the hearing loss on a presumptive basis or based on continuity of symptomatology since service.  38 C.F.R. § 3.307, 3.309; Walker, 708 F.3d 1331 (Fed. Cir. 2013).  
Additionally, the August 2011 VA and June 2012 VA examiner's opinions are shown to be generally consistent with the Veteran's actual history, with the August 2011 VA examiner noting that no hearing loss or "nexus event" was shown in service and with the June 2012 VA examiner noting that no acoustic trauma was shown in service and that hearing loss was not objectively shown until many years after service.  Notably, in a June 1975 letter, a private treating physician indicated that the Veteran had been examined for Meniere's disease in January 1965, which might suggest the presence of hearing loss, but the physician did not note any current hearing loss or past history of hearing loss.  Also, even if hearing loss was present at that time as a symptom of Meniere's disease, there is nothing to suggest that any such loss was due to service, including noise exposure therein.   Additionally, this finding dates more than 10 years after service so it does not contradict the underlying conclusion forming the basis of the VA examiners' opinions; that hearing loss and acoustic trauma were not shown in service.  Therefore, even if the finding of Meniere's disease might be indicative of some type of hearing loss, these opinions may still be afforded significant probative value.   

In sum, because acoustic trauma (as opposed to loud noise exposure) was not shown in service; because hearing loss was not shown in service or for many years thereafter; and because the weight of the evidence is against a finding that the Veteran's current hearing loss is related to noise exposure in service, the preponderance of the evidence is against this claim and it must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Regarding the claims for service connection for bronchitis and pneumonia, during the October 2013 Board hearing, the Veteran testified that he received private post-service medical treatment for upper respiratory problems within approximately 4 months from separation.  He noted that this treatment was paid for by VA on a "fee basis" and was apparently arranged through a VA outpatient clinic in Winston-Salem.  The Veteran's representative asserted that given this treatment was provided on a "fee basis", records of it could have been obtained by VA and/or the occurrence of the treatment could have been documented in VA records.   Notably, VA has attempted to obtain records of this alleged private post-service treatment.  However, there is no indication that any attempt has been made to obtain VA documentation of the occurrence of this treatment or records of the private treatment that may have been obtained by VA in conjunction with its authorization of the fee basis treatment.  Thus, a further remand is required to attempt to obtain any such existing documentation as it is considered constructively of record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that the Veteran appeared to indicate that he has received VA medical treatment for approximately the last twenty years, which has apparently included treatment for upper respiratory problems.  However, it does not appear that an attempt has been made to obtain such records.  Thus, on remand, appropriate efforts must also be made to obtain any such more recent VA records.  Additionally, the Veteran should also be asked to identify any additional sources of recent treatment he has received for pneumonia, bronchitis or other respiratory problems since January 2011.  Appropriate attempts should then be made to obtain records from all sources appropriately identified.  

Moreover, as the case is being remanded anyway, the Veteran should be provided VCAA notice concerning his claims for service connection covering VA's duty to assist in cases where the STR's are not available, including potential alternative sources of evidence he could submit and the submission of Form 13055.  

If post-service medical records are obtained, which indicate the Veteran did receive treatment for upper respiratory problems prior to November 1958, a supplemental medical opinion should be obtained from the examiner who performed the August 2011 VA respiratory examination (if available) concerning the likely etiology of any current residuals of pneumonia and any current bronchitis.   Additionally, if any other information is obtained, which suggests the need for further development, to include a supplemental medical opinion, such development should be accomplished.

As the Veteran's claim for a TDIU is "inextricably intertwined" with the two service-connection claims, it must also be remanded.  Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  In other words, a decision on this derivative TDIU claim must be temporarily deferred pending completion of the additional development of the two service-connected claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be provided VCAA notice concerning his claims for service connection covering VA's duty to assist in cases where the STR's are not available, including potential alternative sources of evidence he could submit and the submission of Form 13055.  

2.  Obtain any available VA medical records of treatment and evaluation for upper respiratory problems from 1954 to the present.  In particular, obtain any VA records, which document that private fee basis treatment for upper respiratory problems was provided to the Veteran in North Carolina during the time frame from 1954 to 1995.  Requests for records should be made to all appropriate sources, including records archives. Also, obtain any VA records of treatment or evaluation for upper respiratory problems from VA facilities in Asheville, Salisbury and Winston-Salem from 1993 to the present.   

3.  Ask the Veteran to identify any additional sources of any recent treatment he has received for pneumonia, bronchitis or other respiratory problems since January 2011.  Then, make appropriate attempts to obtain records from all sources appropriately identified.  

4.  If post-service medical records are obtained, which indicate the Veteran did receive treatment for upper respiratory problems prior to November 1958, a supplemental medical opinion should be obtained from the examiner who performed the August 2011 VA respiratory examination (if available) concerning the likely etiology of any current residuals of pneumonia and any current bronchitis.   The examiner should provide an opinion in answer to the following questions:

A)  What is the likelihood (i.e. likely, as likely as not or unlikely) that the Veteran has any residual disability as a result of the pneumonia he suffered in service?  

B)  What is the likelihood (i.e. likely, as likely as not or unlikely) that the Veteran has current bronchitis, which was caused by, or resulted from, his upper respiratory problems in service?

Prior to formulating the opinion, the examiner should review the claims file, including the August 2011 VA examination report, any post-service records of treatment for upper respiratory problems and any other information deemed pertinent.  

If the August 2011 examiner is not available to provide the supplemental opinion, arrange for another qualified medical professional to provide it.  In this eventuality, a new VA examination may be necessary but this is left to the discretion of the qualified medical professional.  

5.  If any other information is obtained, which suggests the need for further development, to include the supplemental medical opinion described in step 3 above, such development should be accomplished.

6.  Readjudicate the claims, along with the claim for a TDIU.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


